Case 3:19-cr-00266-DCB-LRA Document 26 Filed 08/28/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
UNITED STATES OF AMERICA PLAINTIFF
Vs. CRIMINAL NO, 3:19-cr-266 DCB-LRA
DARIE DAREALL THOMPSON, (aka Dareall D. Thompson) DEFENDANT

MOTION TO DISMISS INDICTMENT

COMES NOW DaARIE DAREALL THOMPSON, by and through counsel, pursuant to Rules
12(b)(3)(B) and 7(c)(1) of the Federal Rules of Criminal Procedure, and files this his Motion to
Dismiss the Indictment in this case for failure to state an offense, and in support thereof would show
unto the Court as follows:

FACTS

1. The Defendant is charged in a two-count indictment with embezzlement in violation
of Title 18, U.S. Code Section 666(a)(1)(A). The indictment alleges in Count 1 that Darie Dareall
Thompson, being an agent and employee of the City of Meridian, Mississippi, aided and abetted by
others unknown, did knowingly embezzle, steal, and obtain by fraud, and otherwise without
authority knowingly convert to his own use, eight thousand, seven hundred fifty-one dollars
($8,751.00) in funds owned by and under the care, custody and control of the City, a local
government entity which received in excess of ten thousand dollars ($10,000.00) in federal funding
during the one- year period from October 1, 2016 to September 30, 2017. Count II charges the
same violation of law but alleges that the Defendant, being an agent and employee of the City of

Meridian, Mississippi, aided and abetted by others unknown, did knowingly embezzle, steal, and
Case 3:19-cr-00266-DCB-LRA Document 26 Filed 08/28/20 Page 2 of 5

obtain by fraud, and otherwise without authority, knowingly convert to his own use five thousand,
four hundred and seventy-five dollars ($5,475.00) in funds owned by and under the care, custody and
control of the City, between October 1, 2017 and September 30, 2018. Although both counts allege
that the funds allegedly embezzled were “obtained by fraud,” the indictment fails to provide any
facts regarding this fraud or what the fraudulent scheme was. In fact, neither count of the indictment
gives any elaboration regarding what fraudulent conduct the Defendant engaged in.

By way of background, Dareall Thompson was a Meridian Police Officer with 17 years on
the force during the period alleged in the indictment. He was a member of the gang unit, working
from 3:30 or 4:00 p.m. to 11:30 p.m. or 12:00 a.m. and served as the Public Information Officer or
spokesperson for MPD, which kept him on call at any time of the day ar night. For apt inaidly
the preceding 7 years, Dareall also worked as a school resource officer for the Meridian Public
School Sytem. His hours at the school system were 7:30 a.m. to 3:00 p.m. He | was paid
approximately $23.00 per hour at the Meridian Police Department during 2016 and received a raise
to $23.57 in March of 2017. The Meridian Public School System paid him a salary of $46,418.83
for 235 days, which equates to approximately $22.50 per hour.

LAW

Rule 7(c)(1) of the Federal Rules of Criminal Procedure states that the indictment or
information must be a plain, concise, and definite written statement of the essential facts
constituting the offense charged. This Rule embodies the due process requirements set forth in the
United States Constitution. The Fifth Amendment provides that no person shall be held to answer
for a capital, or otherwise infamous crime, unless upon a presentment or indictment of a grand jury,

nor shall any person be subject for the same offense to be twice put in jeopardy of life and limb. The
Case 3:19-cr-00266-DCB-LRA Document 26 Filed 08/28/20 Page 3 of 5

Sixth Amendment provides that in all criminal prosecutions, the accused shall enjoy the right to be
informed of the nature and cause of the accusation. The language of the statute may be used in the
general description of an offense, but it must be accompanied with such a statement of the facts and
circumstances as will inform the accused of the specific offense, coming under the general
description, with which he is charged. While the requisite specificity can be achieved by

incorporation of another count, this must be expressly done. Davis v. United States, 357 F.2d, 438

 

(5" Cir. 1956).

In U.S. v. Schmitz, (11™ Cir. 2011), an Alabama legislator was indicted for mail fraud and
four counts of theft from a federally-funded program in violation of 18 U.S. Code, § 666(a)(1)(A).
The indictment in that case was virtually identical to the allegations in this case. The indictment
alleged that Schmitz was an agent of the CITY program, and that the CITY program was an
organization that received federal benefits in excess of $10,000.00 per year. The indictment further
alleged that Schmitz knowingly and wilfully did “embezzle, steal, obtain by fraud and without
authority convert to her own use, and intentionally misapply” the salary she received over four years
from working for the CITY program.' Schmitz filed a motion to dismiss the indictment, arguing
that all the counts were insufficiently specific. In particular with regard to the allegations charging
the federal funds accounts, she argued that the allegations of fraud in those counts were insufficient
because they did not include a statement of facts and did not incorporate any of the allegations of
fraud in the additional mail fraud counts set out in her indictment. Schmitz argued that the

allegations of fraud in the federal funds accounts were insufficient because they did not present the

 

' This is virtually the identical language used by the government in Counts I and II of the
indictment charging Darie Dareall Thompson.
Case 3:19-cr-00266-DCB-LRA Document 26 Filed 08/28/20 Page 4of5

essential elements of fraud and did not notify her of the charges to be defended against. She pointed
out, in her case as in this case, there were no factual allegations whatsoever set forth regarding the
scheme to defraud.’ The appellate court held that the allegations of fraud charging violations of 18
U.S. Code, § 666(a)(1)(A) were insufficient because they provided absolutely no factual detail
regarding the scheme to defraud the CITY program. The Court went on to note that for an
indictment to be legally sufficient, it must notify the accused of the charges to be defended against
and contain a plain, concise, and definite written statement of the essential facts constituting the
offense charged. Even when an indictment “tracks the language of the statute, ‘it must be
accompanied with such a statement ofthe facts and circumstances as will inform the accused

of the specific offense, coming under the general description, with which he is charged.’”

 

Citing, United States v. Bobo, 344 F.3d 1076, 1083 (11" Cir. 2003), (Citing, Russell v. United States,
369 U.S. 749, 765 (1962). The Court concluded that while the language contained in the Schmitz
indictment did in fact track 18 U.S.C., § 666(a)(1)(A), the counts alleged no facts or circumstances
that informed Schmitz of these specific charges. As a result, the allegations of fraud in the federal
funds counts were determined to be insufficient as a matter of law, and the conviction was
overturned. The indictment in this case is virtually identical to the indictment in Schmitz and is also

insufficient as a matter of law and should therefore be dismissed.

 

* The indictment in Schmitz charged that Schmitz was an agent of the CITY program, and
the CITY program received federal benefits in excess of $10,000.00 per year. The indictment
then charged that from January 2003 to October 2006, she “knowingly and wilfully did
embezzle, steal, obtain by fraud and without authority convert to her own use, and intentionally
misapply” the salary she received from the CITY program from 2003 through 2006, with each
year of salary representing a separate count.

 
Case 3:19-cr-00266-DCB-LRA Document 26 Filed 08/28/20 Page 5of5

WHEREFORE, PREMISES CONSIDERED, counsel for the Defendant Darie Dareall

Thompson respectfully moves this Honorable Court to enter an order dismissing both Counts of the

indictment in this case.

RESPECTFULLY SUBMITTED, this the _27"_ day of _August_, 2020.

/s/ Joe M. Hollomon
JOE M. HOLLOMON, ATTORNEY FOR AND
ON BEHALF OF DARJE DAREALL THOMPSON

OF COUNSEL:

Joe M. Hollomon, Esq. (MSB # 2551)

JOE M. HOLLOMON & ASSOCIATES, P.A. He eee tease ss
107 North State Street

Post Office Box 22683

Jackson, Mississippi 39225-2683

Tel. 601-353-1300

Fax 601-353-1308

jhollomon(@outlook.com

joechollomonlaw(@yahoo.com

CERTIFICATE OF SERVICE
I, Joe M. Hollomon, do hereby certify that I have this date electronically filed the foregoing
Motion to Dismiss Indictment with the Clerk of the Court using the Electronic Case Filing (ECF)
system, which sent notification of such filing to all counsel of record.

THIS, the _27"_ day of _August_, 2020.

/s/ Joe M. Hollomon
JOE M. HOLLOMON, ESQ.
